UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 02742 ) Exact name of registrant as specified in charter: Putnam Equity Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2008 Date of reporting period: August 31, 2008 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 8/31/08 (Unaudited) COMMON STOCKS (96.8%)(a) Shares Value Aerospace and Defense (1.1%) Boeing Co. (The) 247,200 $16,206,432 L-3 Communications Holdings, Inc. 143,100 14,873,814 Lockheed Martin Corp. 34,300 3,993,892 Airlines (0.3%) Southwest Airlines Co. (S) 630,000 Banking (6.2%) Bank of America Corp. 283,300 8,821,962 Bank of New York Mellon Corp. (The) 420,000 14,536,200 PNC Financial Services Group 1,139,700 82,001,415 U.S. Bancorp 2,037,200 64,905,192 Wells Fargo & Co. 854,700 25,871,769 Biotechnology (2.5%) Amgen, Inc. (NON) (S) 1,228,300 Building Materials (0.7%) Sherwin-Williams Co. (The) (S) 354,900 Chemicals (4.7%) Dow Chemical Co. (The) (S) 272,800 9,310,664 E.I. du Pont de Nemours & Co. (S) 1,285,400 57,123,176 Lubrizol Corp. (The) 614,200 32,546,458 PPG Industries, Inc. (S) 643,000 40,418,980 Rohm & Haas Co. (S) 97,200 7,294,860 Communications Equipment (0.3%) Cisco Systems, Inc. (NON) 375,900 Computers (1.3%) EMC Corp. (NON) 1,131,500 17,289,320 IBM Corp. 194,900 23,725,177 Conglomerates (1.6%) General Electric Co. 384,500 10,804,450 Honeywell International, Inc. 334,600 16,786,882 Tyco International, Ltd. (Bermuda) 517,475 22,189,328 Consumer Finance (0.8%) Capital One Financial Corp. 601,863 Consumer Goods (5.5%) Clorox Co. (S) 1,121,900 66,304,290 Energizer Holdings, Inc. (NON) (S) 305,700 25,966,158 Kimberly-Clark Corp. 76,400 4,712,352 Newell Rubbermaid, Inc. (S) 570,400 10,324,240 Procter & Gamble Co. (The) 916,300 63,930,251 Distribution (0.2%) SYSCO Corp. 181,400 Electric Utilities (4.8%) Edison International 1,737,000 79,763,040 Great Plains Energy, Inc. 906,200 21,250,390 Pepco Holdings, Inc. 478,556 12,131,395 PG&E Corp. 390,700 16,147,631 Sierra Pacific Resources 1,829,700 20,565,828 Electrical Equipment (0.8%) WESCO International, Inc. (NON) (S) 689,500 Electronics (1.6%) Intel Corp. 1,928,212 44,098,208 NVIDIA Corp. (NON) 273,300 3,454,512 Texas Instruments, Inc. 64,300 1,575,993 Energy (Oil Field) (0.1%) Global Industries, Ltd. (NON) 366,600 Financial (7.3%) Assurant, Inc. 999,700 58,412,471 CIT Group, Inc. 2,959,900 30,516,569 Citigroup, Inc. 654,500 12,428,955 Discover Financial Services 1,866,342 30,701,326 JPMorgan Chase & Co. 2,488,600 95,786,214 Food (1.0%) General Mills, Inc. 492,200 Forest Products and Packaging (1.7%) Packaging Corp. of America (S) 1,788,900 46,064,175 Sonoco Products Co. 190,900 6,597,504 Health Care Services (2.0%) AmerisourceBergen Corp. 661,400 27,124,014 Cardinal Health, Inc. 641,000 35,242,180 Insurance (5.4%) ACE, Ltd. (Switzerland) 789,200 41,519,812 Allstate Corp. (The) 837,300 37,787,349 Aspen Insurance Holdings, Ltd. (Bermuda) 246,300 6,674,730 Chubb Corp. (The) 534,600 25,666,146 Cincinnati Financial Corp. 84,800 2,513,472 Endurance Specialty Holdings, Ltd. (Bermuda) 101,900 3,323,978 Fidelity National Title Group, Inc. Class A 1,268,600 17,798,458 PartnerRe, Ltd. (Bermuda) 197,999 13,644,111 Travelers Cos., Inc. (The) 465,500 20,556,480 Investment Banking/Brokerage (1.2%) Goldman Sachs Group, Inc. (The) 220,600 36,171,782 Lehman Brothers Holdings, Inc. 164,200 2,641,978 Lodging/Tourism (0.2%) Wyndham Worldwide Corp. 311,100 Machinery (0.4%) Ingersoll-Rand Co., Ltd. Class A (Bermuda) 231,100 8,534,523 Parker-Hannifin Corp. 70,650 4,526,545 Manufacturing (1.4%) Cooper Industries, Ltd. Class A 39,200 1,867,488 Dover Corp. 33,800 1,669,044 Eaton Corp. 137,200 10,040,296 Teleflex, Inc. 488,600 31,548,902 Medical Technology (1.3%) Covidien, Ltd. 783,575 Metals (0.4%) Nucor Corp. 219,700 Natural Gas Utilities (%) NiSource, Inc. 33,400 Oil & Gas (18.2%) Apache Corp. 50,200 5,741,876 Chevron Corp. 106,400 9,184,448 ConocoPhillips (S) 1,325,100 109,334,001 Exxon Mobil Corp. 1,724,800 138,001,248 Marathon Oil Corp. (S) 1,901,800 85,714,126 Occidental Petroleum Corp. 983,900 78,082,304 Total SA (France) 1,390,068 99,911,576 Total SA ADR (France) 100 7,188 Valero Energy Corp. (S) 1,286,600 44,722,216 Pharmaceuticals (5.6%) Abbott Laboratories 149,900 8,608,757 Eli Lilly & Co. (S) 1,001,100 46,701,315 Forest Laboratories, Inc. (NON) 142,100 5,071,549 Johnson & Johnson 898,400 63,274,312 Merck & Co., Inc. 581,200 20,731,404 Pfizer, Inc. 899,100 17,181,801 Wyeth 303,400 13,131,152 Real Estate (1.4%) Annaly Capital Management, Inc. (R) 2,471,100 36,967,656 Jones Lang LaSalle, Inc. 142,100 7,076,580 Regional Bells (7.3%) AT&T, Inc. 4,346,100 139,031,739 Verizon Communications, Inc. 2,582,300 90,690,376 Retail (3.3%) CVS Caremark Corp. 460,000 16,836,000 Foot Locker, Inc. 1,318,800 21,483,252 Home Depot, Inc. (The) (S) 611,300 16,578,456 Staples, Inc. (S) 1,717,000 41,551,400 TJX Cos., Inc. (The) (S) 195,900 7,099,416 Semiconductor (3.3%) Applied Materials, Inc. (S) 2,400,500 43,016,960 Atmel Corp. (NON) 8,515,400 35,679,526 KLA-Tencor Corp. (S) 178,200 6,604,092 Varian Semiconductor Equipment (NON) (S) 576,700 18,627,410 Software (2.1%) Microsoft Corp. 725,800 19,807,082 Oracle Corp. (NON) 112,300 2,462,739 Symantec Corp. (NON) 1,942,100 43,328,251 Tobacco (0.2%) Lorillard, Inc. 78,636 Waste Management (0.6%) Waste Management, Inc. (S) 558,700 Total common stocks (cost $2,911,222,228) CONVERTIBLE PREFERRED STOCKS (1.6%)(a) Shares Value Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 112,613 $14,597,460 Mylan, Inc. 6.50% cv. pfd. 15,147 13,606,914 Platinum Underwriters Holdings, Ltd. Ser. A, 6.00% cv. pfd. (Bermuda) 677,740 21,123,529 Total convertible preferred stocks (cost $47,266,214) CONVERTIBLE BONDS AND NOTES (0.4%)(a) (cost $11,240,000) Principal amount Value EMC Corp. 144A cv. sr. notes 1 3/4s, 2013 $11,240,000 INVESTMENT COMPANIES (0.3%)(a) (cost $9,822,847) Shares Value Apollo Investment Corp. 510,668 WARRANTS (%)(a)(NON) (cost $) Expiration date Strike Price Warrants Value Raytheon Co. 6/16/11 $37.50 12,063 SHORT-TERM INVESTMENTS (10.5%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 1.75% to 3.03% and due dates ranging from September 2, 2008 to October 28, 2008 (d) $301,244,172 $300,763,800 Putnam Prime Money Market Fund (e) 27,294,043 27,294,043 Total short-term investments (cost $328,057,843) TOTAL INVESTMENTS Total investments (cost $3,307,609,132) (b) NOTES (a) Percentages indicated are based on net assets of $3,138,913,276 . (b) The aggregate identified cost on a tax basis is $3,321,376,694, resulting in gross unrealized appreciation and depreciation of $341,740,181 and $225,466,188, respectively, or net unrealized appreciation of $116,273,993. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At August 31, 2008, the value of securities loaned amounted to $289,587,267. The fund received cash collateral of $300,763,800 which is pooled with collateral of other Putnam funds into 78 issues of short-term investments. (e) The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $577,589 for the period ended August 31, 2008. During the period ended August 31, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $373,401,969 and $361,350,947, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008 the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at August 31, 2008. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At August 31, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Recent events in the financial sector have resulted in an unusually high degree of volatility in the financial markets. The fund's investments in the financial sector, as reflected in the fund's schedule of investments, exposes investors to the negative (or positive) performance from these events. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of August 31, 2008: Investments in Securities Other Financial Instruments* Valuation Inputs $ 2,974,580,908 $ - Level 1 $ 463,069,779 $ - Level 2 $ - $ - Level 3 $ $ - Total * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: October 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: October 28, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: October 28, 2008
